

116 HR 441 IH: Commonsense Flood Prevention Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 441IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Babin (for himself and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require FERC to examine certain hydropower licences.
	
 1.Short titleThis Act may be cited as the Commonsense Flood Prevention Act. 2.Examination of licenses for certain projects located in disaster areasNot later than one year after the date of enactment of this Act, the Federal Energy Regulatory Commission shall examine each license issued by the Commission under part I of the Federal Power Act for the following projects:
 (1)Federal Energy Regulatory Commission project numbered 2305. (2)Federal Energy Regulatory Commission project numbered 12362.
			